Order entered July 26, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00229-CR
                                    No. 05-19-00230-CR
                                    No. 05-19-00231-CR
                                    No. 05-19-00232-CR
                                    No. 05-19-00233-CR

                        TYRONTAE LOMON COOPER, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 15th Judicial District Court
                                Grayson County, Texas
             Trial Court Cause Nos. 069973, 069975, 069976, 069977 & 069796

                                          ORDER
       We REINSTATE these appeals.

       We abated the appeals for the trial court to appoint new counsel to represent appellant.

On July 24, 2019, the supplemental clerk’s record containing the trial court’s order was filed.

We DIRECT the Clerk to list Christie M. Merchant as counsel of record for appellant.

       We ORDER appellant’s brief due on or before September 20, 2019.



                                                     /s/   BILL PEDERSEN, III
                                                           JUSTICE